PER CURIAM
Respondent pleaded no contest to a felony charge of domestic abuse aggravated assault and a misdemeanor charge of domestic abuse battery. Following the filing of formal charges, respondent and the Office of Disciplinary Counsel submitted a joint petition for consent discipline. Having reviewed the petition,
IT IS ORDERED that the Petition for Consent Discipline be accepted and that Marcus Paul LaCombe, Louisiana Bar Roll number 28647, be and he hereby is suspended from the practice of law for a period of two years, retroactive to July 6, 2017, the date of his interim suspension.
IT IS FURTHER ORDERED that all costs and expenses in the matter are assessed against respondent in accordance with Supreme Court Rule XIX, § 10.1, with legal interest to commence thirty days from the date of finality of this court's judgment until paid.
JOHNSON, C.J., would reject the petition for consent discipline.
CLARK, J., would reject the petition for consent discipline.
CRICHTON, J., would reject the petition for consent discipline and assigns reasons.
CRICHTON, J., would reject the Joint Petition for Consent Discipline and assigns reasons:
In light of Respondent's conviction of a serious felony crime of violence, I would reject the Joint Petition for Consent Discipline as too lenient.